DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1, 5, 9, 11, 13, and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the best prior art found during the examination of the present, Jöngren et al. (U.S. Patent Application Publication # 2011/0080969 A1) teach “the first device 28 has determined a suitable transmission property for second device 30 for a hypothetical transmission, the precoder feedback being based on the channel properties.” (Fig.13; Paragraph(s) [0069] and [0079]) Also, Jöngren et al. teach “at the first device, generating a multi-part feedback signal representing a multi-part matrix structure which is related to channel state information for the channel;”(Paragraph [0026]) For example, Jöngren et al. teach the first device can generate “two different parts of the multi-part feedback signal with two respective different transmission granularities in time and/or frequency.”(Paragraph [0025]), in view of Qian et al. (U.S. Patent Application Publication # 2017/0279579 A1) teach “signal transmitting and receiving methods in a filtering-based carrier modulation system and apparatuses thereof.”(Paragraph [0002]), and Van Lieshout et al. (U.S. Patent Application Publication # 2017/0353222 A1) teach “a message containing a measurement report may be sent from the user equipment to the wireless access network.”(Fig.8 @ 2; Paragraph [0107]), fail to disclose: “determine sampling information including at least a frequency variation to a reference signal of a radio channel used for channel estimation and a sample density in at least one of frequency and time properties of the radio channel used for channel estimation,
the sample density being based at least on the frequency variation, 
the frequency variation being at least one of a coherence bandwidth and a delay spread;” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claim 2 is also allowed by virtue of their dependency on claim 1.
Regarding claim 5, the best prior art found during the examination of the present, Jöngren et al. (U.S. Patent Application Publication # 2011/0080969 A1) teach “the first device 28 has determined a suitable transmission property for second device 30 for a hypothetical transmission, the precoder feedback being based on the channel properties.” (Fig.13; Paragraph(s) [0069] and [0079]) Also, Jöngren et al. teach “at the first device, generating a multi-part feedback signal representing a multi-part matrix structure which is related to channel state information for the ”(Paragraph [0026]) For example, Jöngren et al. teach the first device can generate “two different parts of the multi-part feedback signal with two respective different transmission granularities in time and/or frequency.”(Paragraph [0025]), in view of Qian et al. (U.S. Patent Application Publication # 2017/0279579 A1) teach “signal transmitting and receiving methods in a filtering-based carrier modulation system and apparatuses thereof.”(Paragraph [0002]), and Van Lieshout et al. (U.S. Patent Application Publication # 2017/0353222 A1) teach “a message containing a measurement report may be sent from the user equipment to the wireless access network.”(Fig.8 @ 2; Paragraph [0107]), fail to disclose: “determining sampling information including at least a frequency variation to a reference signal of a radio channel used for channel estimation and a sample density in at least one of frequency and time properties of the radio channel used for channel estimation,
the sample density being based at least on the frequency variation, 
the frequency variation being at least one of a coherence bandwidth and a delay spread;” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claim 6 is also allowed by virtue of their dependency on claim 5.
claim 9, the best prior art found during the examination of the present, Jöngren et al. (U.S. Patent Application Publication # 2011/0080969 A1) teach “the first device 28 has determined a suitable transmission property for second device 30 for a hypothetical transmission, the precoder feedback being based on the channel properties.” (Fig.13; Paragraph(s) [0069] and [0079]) Also, Jöngren et al. teach “at the first device, generating a multi-part feedback signal representing a multi-part matrix structure which is related to channel state information for the channel;”(Paragraph [0026]) For example, Jöngren et al. teach the first device can generate “two different parts of the multi-part feedback signal with two respective different transmission granularities in time and/or frequency.”(Paragraph [0025]), in view of Qian et al. (U.S. Patent Application Publication # 2017/0279579 A1) teach “signal transmitting and receiving methods in a filtering-based carrier modulation system and apparatuses thereof.”(Paragraph [0002]), and Van Lieshout et al. (U.S. Patent Application Publication # 2017/0353222 A1) teach “a message containing a measurement report may be sent from the user equipment to the wireless access network.”(Fig.8 @ 2; Paragraph [0107]), fail to disclose: “the sampling information including at least a frequency variation to a reference signal of a radio channel used for channel estimation and a sample density in at least one of frequency and time properties of the radio channel used for channel estimation, 
the sample density being based at least on the frequency variation, 
the frequency variation being at least one of a coherence bandwidth and a delay spread;” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claim 10 is also allowed by virtue of their dependency on claim 9.
Regarding claim 11, the best prior art found during the examination of the present, Jöngren et al. (U.S. Patent Application Publication # 2011/0080969 A1) teach “the first device 28 has determined a suitable transmission property for second device 30 for a hypothetical transmission, the precoder feedback being based on the channel properties.” (Fig.13; Paragraph(s) [0069] and [0079]) Also, Jöngren et al. teach “at the first device, generating a multi-part feedback signal representing a multi-part matrix structure which is related to channel state information for the channel;”(Paragraph [0026]) For example, Jöngren et al. teach the first device can generate “two different parts of the multi-part feedback signal with two respective different transmission granularities in time and/or frequency.”(Paragraph [0025]), in view of Qian et al. (U.S. Patent Application Publication # 2017/0279579 A1) teach “signal transmitting and receiving methods in a filtering-based carrier modulation system and apparatuses thereof.”(Paragraph [0002]), and Van Lieshout et al. (U.S. Patent Application Publication # 2017/0353222 A1) teach “a message containing a measurement report may be sent from the user equipment to the wireless access network.”(Fig.8 @ 2; Paragraph [0107]), fail to disclose: “the sampling information including at least a frequency variation to a reference signal of a radio channel used for channel estimation and a sample density in at least one of frequency and time properties of the radio channel used for channel estimation, the sample density being based at least on the frequency variation, the frequency variation being at least one of a coherence bandwidth and a delay spread;” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claim 12 is also allowed by virtue of their dependency on claim 11.
Regarding claim 13, the best prior art found during the examination of the present, Jöngren et al. (U.S. Patent Application Publication # 2011/0080969 A1) teach “the first device 28 has determined a suitable transmission property for second device 30 for a hypothetical transmission, the precoder feedback being based on the channel properties.” (Fig.13; Paragraph(s) [0069] and [0079]) Also, Jöngren et al. teach “at the first device, generating a multi-part feedback signal representing a multi-part matrix structure which is related to channel state information for the channel;”(Paragraph [0026]) For example, Jöngren et al. teach the first device can two different parts of the multi-part feedback signal with two respective different transmission granularities in time and/or frequency.”(Paragraph [0025]), in view of Qian et al. (U.S. Patent Application Publication # 2017/0279579 A1) teach “signal transmitting and receiving methods in a filtering-based carrier modulation system and apparatuses thereof.”(Paragraph [0002]), and Van Lieshout et al. (U.S. Patent Application Publication # 2017/0353222 A1) teach “a message containing a measurement report may be sent from the user equipment to the wireless access network.”(Fig.8 @ 2; Paragraph [0107]), fail to disclose: “determining sampling information including at least a frequency variation to a reference signal of a radio channel used for channel estimation and a sample density in at least one of frequency and time properties of the radio channel used for channel estimation,
the sample density being based at least on the frequency variation, 
the frequency variation being at least one of a coherence bandwidth and a delay spread;” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Regarding claim 15, the best prior art found during the examination of the present, Jöngren et al. (U.S. Patent Application Publication # 2011/0080969 A1) teach “the first device 28 has determined a suitable transmission property ” (Fig.13; Paragraph(s) [0069] and [0079]) Also, Jöngren et al. teach “at the first device, generating a multi-part feedback signal representing a multi-part matrix structure which is related to channel state information for the channel;”(Paragraph [0026]) For example, Jöngren et al. teach the first device can generate “two different parts of the multi-part feedback signal with two respective different transmission granularities in time and/or frequency.”(Paragraph [0025]), in view of Qian et al. (U.S. Patent Application Publication # 2017/0279579 A1) teach “signal transmitting and receiving methods in a filtering-based carrier modulation system and apparatuses thereof.”(Paragraph [0002]), and Van Lieshout et al. (U.S. Patent Application Publication # 2017/0353222 A1) teach “a message containing a measurement report may be sent from the user equipment to the wireless access network.”(Fig.8 @ 2; Paragraph [0107]), fail to disclose: “determine sampling information including at least a frequency variation to a reference signal of a radio channel used for channel estimation and a sample density in at least one of frequency and time properties of the radio channel used for channel estimation,
the sample density being based at least on the frequency variation, 
the frequency variation being at least one of a coherence bandwidth and a delay spread;” Also, the examiner submits that the above 
Claim 16 is also allowed by virtue of their dependency on claim 15.
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Choi et al. (U.S. Patent # 7,676,007 B1) teach “systems using partial feedback for interpolation based transmit beamforming.” (Fig(s).1, 3-4, 6, 8-9; Column 1 Lines 20-21)
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
October 13, 2021